Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure.
The previous restriction and 102/103 rejections have been maintained and repeated but the position has been modified due to the amendment.
The examiner corrects the clerical error of cited reference, Kim et al. (US 20180346646).

	
Claim Rejections - 35 USC § 102
Claim(s) 1, 3 and 9 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (CN 105566629 listed on IDS and ISR).
Guo (claims, abs., examples, 76-79) discloses composition comprising a polyimide curing agent and phthalonitrile oligomer:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

n1=1-5, R2 and R4 are 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
selected from 5 candidates., R5 is also 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, and R1=R2 are most preferably -CH2-.  In light of this, one of ordinary skill would at once envisage selecting the aforementioned R2, R4, R5, and R1=R2 to anticipate claims 1-3 and 9, because a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).

Claim Rejections - 35 USC § 103
Claim(s) 1, 3, 7, and 9  is (are) rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN 105566629 listed on IDS and ISR).
Disclosure of Guo is adequately set forth in ¶1 and is incorporated herein by reference.  
In light of this, one having ordinary skill in the art would obviously recognize to prepare the claimed phthalonitrile oligomer by selecting aforementioned the aforementioned R2, R4, R5, and R1=R2, because  although many compositions are disclosed in the reference and therefore anticipation does not appear to be present, it has been held that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of these combination less obvious (Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  The disclosed repeating unit would yield a Mn overlapping with the claimed one.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  

Claim(s) 1, 3, 7, 9, and 11 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 20180346646) in view of Guo et al. (CN 105566629 listed on IDS and ISR).
As to claims 1-3, 7, 9, and 11, Kim (claims, abs., examples, 1-12, 58, 85-95) discloses a composition for producing composite for airplanes comprising a polyimide curing agent that meets the claimed one:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
and a phthalonitrile resin:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	Kim is silent on the claimed phthalonitrile oligomer.
Disclosure of Guo is adequately set forth in ¶1-2 and is incorporated herein by reference.  Guo further discloses the phthalonitrile oligomer shows heat resistance and excellent mechanical properties and can be applied as composite resin base for aerospace application, the same area of endeavor of Kim.
Therefore, as to claims 1, 3, 7, 9, and 11, it would have been obvious to one of ordinary skill in the art to have modified the composition disclosed by Kim and replaced the phthalonitrile with the phthalonitrile oligomer in view of Guo, because the resultant composition would yield improved heat resistance and excellent mechanical properties.  One of ordinary skill in the art would obviously recognize using Guo’s phthalonitrile oligomer would improve crosslinking because of the more numbers of crosslinkable CN groups on the oligomer.
	
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
The examiner disagrees with applicant’s argument (15-16) on the cited laundry list case laws.  Guo does not disclose a specific example that reads on the claimed phthalonitrile oligomer. Guo (claims, abs., examples, 76-79) discloses composition comprising a polyimide curing agent and phthalonitrile oligomer:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

n1=1-5, R2 and R4 are 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
selected from 5 candidates., R5 is also 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, and R1=R2 are most preferably -CH2-.  In light of this, one of ordinary skill would at once envisage selecting the aforementioned R2, R4, R5, and R1=R2 to anticipate claims 1-3 and 9, because a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).  In light of this, one having ordinary skill in the art would obviously recognize to prepare the claimed phthalonitrile oligomer by selecting aforementioned the aforementioned R2, R4, R5, and R1=R2, because  although many compositions are disclosed in the reference and therefore anticipation does not appear to be present, it has been held that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of these combination less obvious (Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  The disclosed repeating unit would yield a Mn overlapping with the claimed one.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  

The applicant argued (17:1-3) Guo fails to teach the claimed phthalonitrile oligomer.  The examiner disagrees (see above response).  Guo’s formulae also embrace the claimed phthalonitrile oligomer that can be cited to meet the claims without citing the laundry list case laws.  The applicant individually attacked (18:1) Kim for not teaching the claimed phthalonitrile oligomer. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP-2145.  Guo teaches the claimed phthalonitrile oligomer with a motivation of improved heat resistance and excellent mechanical properties.  Guo alleviates the deficiency of Zook.
Therefore, as to claims 1, 3, 7, 9, and 11, it would have been obvious to one of ordinary skill in the art to have modified the composition disclosed by Kim and replaced the phthalonitrile with the phthalonitrile oligomer in view of Guo, because the resultant composition would yield improved heat resistance and excellent mechanical properties.  One of ordinary skill in the art would obviously recognize using Guo’s phthalonitrile oligomer would improve crosslinking because of the more numbers of crosslinkable CN groups on the oligomer.
Therefore, the previous restriction and 103 rejections have been maintained, but the position has been modified due to the amendment.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766